Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mary Breiner, Reg.#33161 on 8/4/21.

The application has been amended as follows: 
In claim 1, line 24, on page 3, “staggered transversely with respect to each other” has been changed to –staggered transversely with respect to each other, wherein a respective one of said first cutting member or said second cutting member moves along a guide away from the feed path of the web material--.

Response to Arguments
Claim 1 has been amended.
Applicant’s arguments/remarks, see pages 6-7, filed on 7/26/21, with respect to amended claims 1-2 (i.e., along with the examiner’s amendement) have been fully 

Allowable Subject Matter
Claims 1-2 are allowed as explained above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is 571-272-6947.  The examiner can normally be reached Tuesday through Thursday from 10:30 A.M. to 9 P.M or Tuesday through Thursday from 10:30 A.M. to 7 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Mansen, can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
SK

/SANG K KIM/           Primary Examiner, Art Unit 3654